Citation Nr: 0433594	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral eye 
disorder characterized as status post retinal detachments 
with diplopia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO.  

The veteran and his brother testified before the undersigned 
Veterans Law Judge via videoconferencing technology in August 
2004.  A transcript of that hearing has been associated with 
the claims folder.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
bilateral eye disorder is addressed hereinbelow, while the 
now reopened claim is the subject of the Remand portion of 
this document.  It is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a decision of May 1984, the Board denied the veteran's 
claim of service connection for an eye disorder.  

2.  The evidence received since the May 1984 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a 
bilateral eye disorder.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for a bilateral eye disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the record reveals that the RO denied 
service connection for an eye condition in April 1983.  The 
veteran appealed to the Board, and in May 1984, the Board 
determined that the veteran's eye disorders were congenital 
or developmental defects and were therefore not diseases or 
injuries within the meaning of the law.  Accordingly, the 
Board denied the veteran's claim.  

The evidence of record at the time of the Board's denial of 
service connection included the veteran's service medical 
records.  Those records show that the veteran's visual acuity 
on entrance was 20/25 in the right eye and 20/60 in the left.  
An August 1969 consultation report indicates that the veteran 
had monocular vision and left hypotropia.  

In December 1969 the veteran presented to the dispensary 
complaining of double vision.  He reported that he had been 
injured three weeks previously during a incident at his 
barracks.  The veteran was referred to the ear, nose and 
throat clinic for evaluation of an injury to his left eye.  
Oblique diplopia, right hyportropia and ptosis of the left 
lid were noted.  Two X-rays were within normal limits.  

In January 1970 the veteran continued to complain of double 
vision, which he maintained had worsened since an injury two 
months previously.  The provider noted that there was no 
evidence to support entrapment and doubted that the veteran's 
injury did anything more than make him aware of his existing 
symptoms.  

In March and May of 1970 the veteran complained of left eye 
pain and difficulty closing his left eye.  In July 1970 the 
veteran was punched in the left eye.  He complained of 
swelling and no vision in the left eye.  Examination revealed 
full range of motion of both eyes, reaction to light and 
accommodation.  The examiner reported that both fundi were 
clear.  There was bilateral conjunctivitis and swelling.  The 
veteran's vision was recorded as 20/20 on the right and 20/70 
on the left.  

The evidence of record at the time of the Board's May 1984 
decision also included records of private medical treatment.  
In July 1971 the veteran presented to the Medical Center of 
Vermont and reported that he had been stuck in both eyes 
during an altercation three days previously.  Surgical 
exploration of the left orbit was conducted, and Brown's 
syndrome of the left eye was diagnosed.  

The veteran submitted to a VA examination in March 1983.  He 
reported that he had splashed some unknown solution in his 
left eye while working in a medical depot.  He indicated that 
his eye was washed out and that the subsequently returned to 
duty.  He complained that his left eye had watered since that 
time.  

In a  August 1093 letter, a private ophthalmic surgeon 
indicated that she had seen the veteran in July 1983 and 
diagnosed him with chronic large retinal dialysis with 
vitreous traction.  The veteran underwent uncomplicated 
scleral buckling in both eyes.  

The veteran submitted his request to reopen in July 1997.  

In December 1997 the RO received records from the Social 
Security Administration.  Those records show that the veteran 
was in receipt of disability benefits due to a primary 
diagnosis of depression.  Other diagnoses noted were 
alcoholism and retinal dialysis.  

Upon general medical examination in March 1998, the veteran's 
medical history included bilateral retinal detachments.  The 
veteran complained of double vision in the left eye.  Visual 
acuity was measured as 20/70 in the right eye and 20/100 in 
the left.  Extraocular movements were impossible to ascertain 
because the veteran was unable to follow the light long 
enough.  Diagnoses included those of bilateral detached 
retinas with decreased visual acuity.  

A February 2003 letter from a private physician indicates 
that the veteran had been a patient at Green Mountain Eye 
Center since July 1983, and had been originally referred for 
chronic retinal dialysis.  She noted that retinal dialysis 
could be associated with blunt trauma, and that it was 
impossible to exactly date when the veteran's dialysis 
occurred.  

She also noted that the surgeon who had performed the 
veteran's scleral buckling had indicated her belief that the 
dialysis was chronic in nature upon her first examination of 
the veteran in July 1983.  The author of the February 2003 
letter opined that the veteran's dialysis could have been 
present for a number of years prior to being diagnosed.  

A VA examination was carried out in July 2003.  The veteran 
reported that he had seen double for months after being stuck 
in the eye during service.  He indicated that he had 
experienced difficulty seeing out of his left eye since that 
time.  

The examiner carefully reviewed the veteran's service medical 
records and his post-military history.  Corrected visual 
acuity was 20/20 in the right eye and 20/50 in the left.  No 
tears or retinal detachments were noted.  No new retinal 
dialysis was noted on examination.  

The examiner indicated that the veteran had a history of 
blunt trauma during his military service and thereafter.  She 
indicated that as dilated retinal examination was not 
performed after the injuries in service, association to 
retinal dialysis was impossible to date.  She did point out, 
however, that blunt trauma can caused retinal dialysis.  

In August 2003, the VA examiner indicated that the veteran's 
service medical records  revealed an injury in July 1970 that 
may have caused retinal dialysis.  She stated that it was 
otherwise impossible to date the diagnosis.  

The examiner subsequently indicated that the left eye retinal 
dialysis may be due to the 1970 injury and that the right eye 
dialysis was not related to the referenced injury.  

At his August 2004 hearing, the veteran testified that he was 
afforded an eye examination prior to his entrance onto active 
duty and that eyeglasses were to have been issued.  He stated 
that he complained in basic training and thereafter.  He 
indicated that he had never worn glasses prior to his 
military service.  He reported that he was in receipt of 
Social Security benefits.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

The evidence received since the Board's May 1984 rating 
decision private medical records, the report of a July 2003 
VA examination, and additional comments by the VA examiner.  

The Board concludes that this evidence is new and material 
since it is not cumulative or redundant of the evidence 
previously of record and is so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.  Specifically, this evidence suggests that the 
veteran's claimed eye disorder is related to his military 
service.  

Accordingly, the Board finds that, as new and material 
evidence has been submitted, reopening of the claim of 
service connection for a bilateral eye disorder is warranted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral eye disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
reopened claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board observes that in August 2003, the VA physician who 
examined the veteran opined that the veteran's July 1970 eye 
injury may have caused retinal dialysis.  The Board concludes 
that an additional opinion is necessary to address whether it 
is at least as likely as not that any currently present 
acquired eye disorder is related to any incident or injury in 
service.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed eye disorder.  The veteran should 
be properly notified of the date, time 
and location of the examination.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
Any indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently present acquired eye 
disorder is due to the veteran's military 
service.  If so, the examiner should 
indicate the specific diagnosis of the 
eye disorder and describe the disability 
associated with it.  The rationale for 
all opinions expressed must be clearly 
set forth by the examiner in the 
examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



